Exhibit 10.2

 

May 1, 2006

Shmuel BenTov

c/o The A Consulting Team, Inc.

200 Park Avenue South

New York, New York 10003

 

Re:

Amendment to Employment Agreement

Dear Mr. BenTov:

The A Consulting Team, Inc. (the "Company") hereby agrees to amend your
Employment Agreement dated as of December 31, 2005 (the "Employment Agreement")
to extend the expiration date thereof from December 31, 2007 to March 31, 2008.
The Employment Agreement shall not be amended or modified hereby in any other
respect. Please acknowledge your agreement to such extension by executing a copy
of this letter agreement and returning such executed copy to the Company.

 

 

The A Consulting Team, Inc.

 

/s/ Shmuel BenTov             

 

Shmuel BenTov

 

Chief Executive Officer

 

 

Acknowledged and Agreed

 

/s/ Shmuel BenTov        

 

Shmuel BenTov

 

in his individual capacity

 

 

 

 

 

 